DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, Extension System Species A, and Actuation System Species 1 (Claims 1-6, 8-9, and 11-16) in the reply filed on 4/21/2021 is acknowledged.  The traversal is on the ground(s) that "due to the overlap in language and subject matter, any thorough search of independent claims 1 and 12 would likely substantially overlap with a corresponding search performed with respect to independent claim 17".  This is not found persuasive because Claims 1 and 12 are drawn to a telescopic fountain system classified in CPC B05B17/08 and Claim 17 is drawn to a method of spraying classified in B05D1/02, thus the inventions require a different field of search in separate classes.  Claims 7, withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim.  
The requirement is still deemed proper and is therefore made FINAL.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 8/20/2019 and 1/6/2020 were filed on or after the application filing date of 8/20/2019.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: #86 (Fig. 7).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference 
Specification
The disclosure is objected to because of the following informalities: 
In Line 3 of the Abstract “coupled an end of the body” should be revised to “coupled to an end of the body” to ensure proper grammar.
Appropriate correction is required.
Claim Objections
Claim 3 is objected to because of the following informalities:
In Claim 3 Lines 2-3 “control the extension and retraction of each fountain nozzle” should be revised to “control extension and retraction of each fountain nozzle” to ensure proper antecedent basis.  
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “extension system” in Claims 1-3 and 13-14, “actuation system” in Claims 1, 4, and 13-14, and “control system” in Claims 12-13 and 15.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: The “extension system” corresponds to claim 5 lines 1-2, “the extension system comprises a piston configured to extend and retract the body of the fountain nozzle”.  The “actuation system” corresponds to Claim 8 Lines 1-3, “the actuation system comprises a pump configured to flow the liquid 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 4 depends on Claim 3, therefor Claim 4 is also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph for being indefinite because Claim 3 is indefinite.
Claim 16 is indefinite because it states “the extension system of each fountain nozzle of the plurality of fountain nozzles comprises a piston” (Lines 1-2) and there is improper antecedent basis for “the extension system of each fountain nozzle of the plurality of fountain nozzles” in the claim.  Claim 13 from which Claim 16 depends states “comprising an extension system configured to actuate the extension and retraction of one or more respective fountain nozzles of the plurality of fountain nozzles” (Lines 1-3) and based on the language in Claim 16 it is not clear if there is only one extension system being claimed or if there are multiple extension systems being claimed.  For the purpose of examination, Claim 16 Lines 1-2 will be interpreted to state “the extension system comprises a piston”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

	Claim(s) 1-2, 5, 8, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chinese Patent Publication CN 106975583 A to Shenzhen Dongfangqisheng Ind. Co. Ltd. (“Shenzhen”).
	As to Claim 1, Shenzhen discloses a fountain system (See Annotated Fig. 3, “multilayer jellyfish fountain”), comprising: 
	a fountain nozzle (See Annotated Fig. 3) comprising: 
		a body (See Annotated Fig. 3 #2, Machine Translation Page 3 “each layer jet head”) configured to telescope during extension and retraction (Machine Translation Page 3, “each layer jet head sets are driven to stretch out and retract”); and 
		a nozzle outlet (See Annotated Fig. 3, Machine Translation Page 3, “fountain delivery port”) coupled to an end of the body; 
	an extension system (See Annotated Fig. 3, #4 “flat screw mandrel” and #5 “servomotor”), configured to actuate the extension and retraction of the body (Machine Translation Page 3, “when flat screw mandrel 4 exists under the driving of servomotor 5, when being moved towards its top orientation, it is possible to promote three jet head sets to reach successively from the inside to the outside”); and 
	an actuation system (Machine Translation Page 2, “water pump”) configured to activate discharge of a liquid from the nozzle outlet; 
	wherein the extension system and the actuation system are discrete systems (The extension system is the screw mandrel with the servomotor and the actuation system is the water pump).
	As to Claim 2, Shenzhen further discloses wherein the extension system is configured to keep the body extended without liquid being discharged from the nozzle outlet (See Annotated Fig. 3, it is understood the servomotor can be deactivated when the body is extended, thus keeping the body in an extended position.  If the water pump is turned off the body will remain extended without liquid being discharged from the nozzle outlet). 

	As to Claim 8, Shenzhen further discloses wherein the actuation system comprises a pump (Machine Translation Page 2, “water pump”) configured to flow the liquid into the body of the fountain nozzle to extend the body of the fountain nozzle (See Annotated Fig. 3, the fountain nozzle is configured such that flowing liquid into the body can extend the body of the fountain nozzle).
	As to Claim 11, Shenzhen further discloses wherein the actuation system comprises a pump (Machine Translation Page 2, “water pump”) configured to flow the liquid into the nozzle outlet via a conduit (See Annotated Fig. 3, the conduit is formed within the body below the nozzle outlet) for discharge of the liquid. 

    PNG
    media_image1.png
    902
    1294
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4, 9, and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Shenzhen in view of US PGPUB 2009/0250528 A1 to Schnuckle (“Schnukle”).
As to Claim 3, Shenzhen as applied to Claim 1 above does not disclose comprising a plurality of the fountain nozzles, and the extension system is configured to independently control the extension and retraction of each fountain nozzle of the plurality of fountain nozzles.
As to Claim 4, Shenzhen as applied to Claim 1 above does not disclose wherein the actuation system is configured to independently control the discharge of the liquid from a plurality of fountain nozzle.
However, Schnukle discloses a fountain system (Fig. 6 #600 “fountain display system”) comprising:
 a plurality of fountain nozzles (Fig. 6 #625 and #627 “dome nozzles”);
an extension system (Paragraph 0024 “the nozzle 112 that extends some height or distance about the surface of the water or be a telescoping or retractable nozzle that extends above the water surface based on water flow/pressure in inlet line 114 “, Paragraph 0047 “FIG. 6 illustrates one example of a fountain display system 600 in which a plurality of fountain assemblies (which may take any of the forms described herein)”) configured to independently control extension and retraction of each fountain nozzle of the plurality of fountain nozzles (Paragraph 0030 “the system 100 includes a controller 140 
an actuation system (Fig. 1 #116 “pumps”) configured to independently control the discharge of liquid from each fountain nozzle (Paragraph 0030 “the controller 140 may operate the assemblies 110 to create an attraction such as by selectively operating one or more of the pumps 116 to create water domes with nozzles 112”), 
for the purpose of providing visually appealing imagery from the fountain system while operating multiple fountains in a synchronized or choreographed manner (Paragraph 0047).
Therefore, in regards to Claims 3 and 4, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fountain system of Shenzhen as applied to Claim 1 above to further comprise a plurality of fountain nozzles, wherein the extension system is configured to independently control the extension and retraction of each fountain nozzle of the plurality of fountain nozzles and wherein the actuation system is configured to independently control the discharge of the liquid from each fountain nozzle as taught by Schnukle for the purpose of providing visually appealing imagery in a choreographed manner.
As to Claim 9, Shenzhen as applied to Claim 8 above does not disclose comprising a valve, wherein the actuation system is configured to close the valve when the body is fully extended to keep the liquid within the body to keep the body extended.
However, Schnukle discloses a fountain system (Fig. 6 #600 “fountain display system”) comprising:
 a plurality of fountain nozzles (Fig. 6 #625 and #627 “dome nozzles”), each fountain nozzle comprising:
	a body (Fig. 4 #334); and
	a nozzle outlet coupled to the end of the body (Fig. 4 #340);

	a pump (Fig. 1 #116) configured to flow the liquid into the body of the fountain nozzle to extend the body of the fountain nozzle (Paragraph 0024 “The nozzle 112 that extends some height or distance about the surface of the water or be a telescoping or retractable nozzle that extends above the water surface based on water flow/pressure in inlet line”); and
a valve (Paragraph 0025, “one or more pumps 116 along with necessary plumbing (valves, water lines, tubes, pipes, and the like, and couplings) are provided to provide the water to the nozzles 112 at one or more desired flow rates”);
wherein the actuation system is configured to close the valve when the body is fully extended to keep the liquid within the body to keep the body extended (Paragraph 0026, “the operation of the pump 116 may be selectively controlled to be on/off or to vary the flow rate (and/or pressure) to selectively achieve desired dome/bell shapes with a nozzle 112 (e.g., some pumps may allow varying flow rates or may be controlled by reducing the flow rate in inlet line 119 (e.g., with a flow control valve, a diverter valve, or the like)”, thus the actuation system is configured to reduce the pressure of the pump via the valve when the body is fully extended while keeping liquid within the body to keep the body extended when the valve is closed),
for the purpose of achieving desired visual effects (“Paragraph 0030”). 
Therefore, in regards to Claim 9, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fountain system of Shenzhen as applied to Claim 8 above to further comprise a valve, wherein the actuation system is configured to close the valve when the body is fully extended to keep the liquid within the body to keep 
In regards to Claim 12, Shezhen discloses a modular fountain system (See Annotated Fig. 3, “multilayer jellyfish fountain”, the fountain system involving different components as the basis of construction), comprising: 
a fountain nozzle (See Annotated Fig. 3), wherein the fountain nozzle comprises: 
	a body (See Annotated Fig. 3 #2, Machine Translation Page 3 “each layer jet head”) configured to telescope during extension and retraction (Machine Translation Page 3, “each layer jet head sets are driven to stretch out and retract”); and
	a nozzle outlet (See Annotated Fig. 3, Machine Translation Page 3, “fountain delivery port”) coupled to an end of the body;
wherein the modular fountain system is configured to keep the body of the fountain nozzle extended without a liquid being discharged from the nozzle outlet of the fountain nozzle (See Annotated Fig. 3, it is understood the servomotor can be deactivated when the body is extended, thus keeping the body in an extended position.  If the water pump is turned off the body will remain extended without liquid being discharged from the nozzle outlet).
Shezhen does not disclose comprising a plurality of fountain nozzles or a control system coupled to the plurality of fountain nozzles, wherein the control system is configured to independently control extension and retraction of each fountain nozzle of the plurality of fountain nozzles.
However, Schnukle discloses a modular fountain system (Fig. 6 #600 “fountain display system”, the fountain system involving multiple components as the basis of construction) comprising:
 a plurality of fountain nozzles (Fig. 6 #625 and #627 “dome nozzles”), each fountain nozzle comprising:
	a body (Fig. 4 #334); and

a control system (Fig. 1 #140, Paragraph 0030 “The controller 140 may include a processor CPU 142 that runs one or more attraction modules or programs 146 in memory 144) coupled to the plurality of fountain nozzles, wherein the control system is configured to independently control extension and retraction of each fountain nozzle of the plurality of fountain nozzles (Paragraph 0024 “the nozzle 112 that extends some height or distance about the surface of the water or be a telescoping or retractable nozzle that extends above the water surface based on water flow/pressure in inlet line 114 “, Paragraph 0030 “the controller 140 may operate the assemblies 110 to create an attraction such as by selectively operating one or more of the pumps 116 to create water domes with nozzles 112”),
for the purpose of providing visually appealing imagery from the fountain system while operating multiple fountains in a synchronized or choreographed manner (Paragraph 0047).
Therefore, in regards to Claim 12, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fountain system of Shenzhen to further comprise a plurality of fountain nozzles and a control system coupled to the plurality of fountain nozzles, wherein the control system is configured to independently control extension and retraction of each fountain nozzle of the plurality of fountain nozzles as taught by Schnukle for the purpose of providing visually appealing imagery from the fountain system while operating multiple fountains in a choreographed manner.
As to Claim 13, in reference in Shenzhen’s fountain system modified by Schnukle’s plurality of fountain nozzles and control system as applied to Claim 12 above, Shenzhen further discloses comprising an extension system (See Annotated Fig. 3, #4 “flat screw mandrel” and #5 “servomotor”) configured to actuate the extension and retraction of one or more respective fountain nozzles of the plurality of fountain nozzles (Machine Translation Page 3, “when flat screw mandrel 4 exists under the driving of servomotor 5, when being moved towards its top orientation, it is possible to promote three 
As to Claim 14, in reference to Shenzhen’s fountain system modified by Schnukle’s plurality of fountain nozzles and control system as applied to Claim 13 above, Shenzhen further discloses wherein the extension system and the actuation system are discrete systems (The extension system is the screw mandrel with the servomotor and the actuation system is the water pump).
As to Claim 15, in reference to Shenzhen’s fountain system modified by Schnukle’s plurality of fountain nozzles and control system as applied to Claim 13 above, Schnukle further discloses wherein the control system is configured to separately control actuation of discharge of the liquid from one or more fountain nozzles of the plurality of fountain nozzles (Paragraph 0030 “the controller 140 may operate the assemblies 110 to create an attraction such as by selectively operating one or more of the pumps 116 to create water domes with nozzles 112”).
As to Claim 16, in reference to Shenzhen’s fountain system modified by Schnukle’s plurality of fountain nozzles and control system as applied to Claim 13 above, Schnukle further discloses wherein the extension system of each fountain nozzle of the plurality of fountain nozzles comprises a piston (See Annotated Fig. 3, the piston is the top end of the screw mandrel 4 with top layer jet head 2) configured to extend and retract the body of the fountain nozzle.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Shenzhen in view of JP H01 207156 A to Naoji (“Naoji”). 
As to Claim 6, Shenzhen as applied to Claim 5 above does not disclose wherein the piston comprises a hydraulic actuated piston.  Shenzhen discloses wherein the piston is driven directly by a 
However, Naoji discloses a fountain system (Fig. 1 “fountain device”) comprising:
fountain nozzles (Fig. 1 #9); and 
an extension system (Fig. 1 #3 “lifting/lowering means” and #2 holding means) configured to actuate the extension and retraction of the fountain nozzles, wherein the extension system comprises:
 	a piston (Machine Translation Page 1 “holding means 2 is composed of a telescopic cylinder”), wherein the piston comprises:
		a hydraulic actuated piston (Machine Translation page 1 “The lifting means 3 employs a hydraulic type in this embodiment”).  
Naoji discloses that utilizing an extension system with a hydraulic actuated piston results in a dynamic lifting effect for amusement parks (Machine Translation page 1 “According to the above configuration, the model flying object is moved from the water level of the fountain pond or from the water by operating the lifting / lowering means to raise the model flying rod holding means. It can be raised with the launch atmosphere”).
Therefore, in regards to Claim 6, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the piston of Shenzhen to comprise a hydraulic actuated piston as taught by Naoji for the purpose of having a specific dynamic movement during extension and retraction for the sake of amusement.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KEVIN EDWARD SCHWARTZ/Examiner, Art Unit 3752                                                                                                                                                                                                        
/CHEE-CHONG LEE/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        May 6, 2021